J-S40026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CURTIS LEE                                 :
                                               :
                       Appellant               :       No. 297 EDA 2020

            Appeal from the PCRA Order Entered December 17, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0006869-2016


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                                FILED OCTOBER 6, 2020

        Appellant, Curtis Lee, appeals from the order entered in the Philadelphia

County Court of Common Pleas, which dismissed his first petition brought

pursuant to the Post Conviction Relief Act (“PCRA”).1 We vacate and remand

for further proceedings.

        The relevant facts and procedural history of this case are as follows. On

June 2, 2016, police arrested Appellant for his role as the “look-out” in a drug

transaction.      The Commonwealth subsequently charged Appellant with

possession with intent to deliver (“PWID”), conspiracy, and possession of a

controlled substance. On November 14, 2016, Appellant filed a pro se motion


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S40026-20


to remove defense counsel, Attorney Daniel Conner, and to appoint new

counsel. Appellant alleged he is diagnosed as a paranoid schizophrenic and

suffers from severe psychosis. Appellant claimed he was reported as a missing

person from his treatment facility in April 2016, after Appellant had wandered

off and did not return. Appellant maintained that Attorney Conner failed to

investigate Appellant’s mental illness, subpoena his mental health records, or

visit with Appellant to discuss a defense strategy, among other things.

        On February 13, 2017, Appellant retained private counsel, Attorney

Douglas Dolfman, who replaced Attorney Conner. Represented by Attorney

Dolfman, Appellant proceeded to a bench trial on June 8, 2017. Prior to trial,

Appellant executed a written colloquy confirming that his waiver of his right

to a jury trial was knowing, intelligent, and voluntary.       The court also

conducted an oral colloquy to confirm Appellant’s waiver was valid.

        During the oral colloquy, the court asked Appellant if he had ever been

treated in the past or diagnosed with any kind of mental health issues.

Appellant responded: “I mean, just depression and some other stuff.” (N.T.

Bench Trial, 6/8/17, at 5). The court also asked Appellant if he was taking

any medication for his mental health issues. Appellant responded: “Yeah, I

used to take medication. Yes, Sir.” (Id. at 5-6). The court asked Appellant

if he was taking any medication today, to which Appellant answered “[n]o.”

(Id.)    Following the colloquy, the court accepted Appellant’s waiver as

knowing, intelligent, and voluntary, and Appellant proceeded with the bench


                                      -2-
J-S40026-20


trial. At the conclusion of trial, the court convicted Appellant of all charges.

Defense counsel asked the court to defer sentencing pending a pre-sentence

investigation (“PSI”) report, and the court granted that request.

        On July 11, 2017, a PSI took place. During the interview, Appellant

reported his history of mental illness. Appellant had difficulty focusing and

asked if the interviewer was in the Central Intelligence Agency (“CIA”),

because Appellant claimed the CIA wanted to hurt him.          The interviewer

reported that “[Appellant’s] behavior appeared genuine and not an effort to

avoid complying with the presentence interview.” (See Exhibit K attached to

PCRA Petition, filed 3/25/19, at preface).

        On August 9, 2017, Appellant filed a motion to remove Attorney Dolfman

as counsel. Appellant alleged that counsel failed to inform the court about

Appellant’s mental illness before trial. Appellant claimed he was unable to

follow the proceedings or participate in his defense due to his mental health

issues.

        The court ordered Appellant to undergo a mental health evaluation on

September 8, 2017. Following the mental health evaluation, the court entered

an order on November 17, 2017, involuntarily committing Appellant under the

Mental Health Procedures Act2 for a period of 30 days. The court signed a

second involuntary commitment order on December 21, 2017, and a third



____________________________________________


2   50 P.S. §§ 7101 et seq.

                                           -3-
J-S40026-20


involuntary commitment order on May 31, 2018.

      Appellant subsequently regained competency, retained new private

counsel, Attorney Rania Major, and proceeded to sentencing on July 20, 2018.

The court sentenced Appellant to an aggregate term of two (2) to five (5)

years’ imprisonment, plus five (5) years’ probation. Appellant timely filed a

counseled post-sentence motion on July 27, 2018. The court denied relief on

August 6, 2018. Appellant did not file a direct appeal.

      On March 25, 2019, Appellant filed the current timely, counseled PCRA

petition. Appellant alleged, inter alia, Attorney Dolfman was ineffective for

failing to correct the record concerning Appellant’s answers during the jury

waiver colloquy. Appellant claimed trial counsel knew of his significant mental

health issues at the time of trial, but trial counsel did not raise the possibility

that Appellant was unable to knowingly, intelligently, and voluntarily waive his

rights due to Appellant’s incompetency. Appellant maintained that the PSI

report, filed shortly after trial, confirmed Appellant’s significant mental health

issues. Appellant insisted counsel had no reasonable strategic basis for failing

to bring Appellant’s mental health issues to the court’s attention, and counsel’s

ineffectiveness prejudiced Appellant. Appellant attached numerous exhibits

to his PCRA petition including, but not limited to, the PSI report and his mental

health records.

      The Commonwealth filed a motion to dismiss on July 22, 2019, claiming

Appellant failed to proffer an expert opinion that Appellant was incompetent


                                       -4-
J-S40026-20


at the time he waived his right to a jury trial.

        The record indicates that the court held a status conference on October

29, 2019.3     On November 4, 2019, the court issued notice of its intent to

dismiss the petition without a hearing per Pa.R.Crim.P. 907.

        On November 21, 2019, Appellant filed a pro se response to Rule 907

notice.4 Appellant alleged that PCRA counsel (Attorney Major) was ineffective

for failing to subpoena trial counsel (Attorney Dolfman) for the October 29,

2019 proceeding. Appellant claimed Attorney Major had informed him that

Attorney Dolfman was ill and unable to attend the proceeding.        Appellant

disputed the veracity of that claim. Appellant also indicated in the proof of

service attached to his response that he was indigent.

        On November 25, 2019, Attorney Major filed an emergency motion for

extension of time to respond to Rule 907 notice.       Counsel explained that

Appellant told her on November 15, 2019, that he wanted new counsel.

Because new counsel had not entered an appearance on Appellant’s behalf,

Attorney Major believed she was still duty-bound to represent Appellant.


____________________________________________


3   This proceeding was not transcribed.

4 In general, criminal defendants are not entitled to hybrid representation.
See Commonwealth v. Jette, 611 Pa. 166, 23 A.3d 1032 (2011).
Nevertheless, as discussed in greater detail later in this memorandum,
Appellant’s pro se allegations of PCRA counsel’s ineffectiveness were proper
under these circumstances. See Commonwealth v. Ford, 44 A.3d 1190,
1200 (Pa.Super. 2012) (explaining that issues of PCRA counsel’s
ineffectiveness must be raised in serial PCRA petition or in response to Rule
907 notice before PCRA court).

                                           -5-
J-S40026-20


Attorney Major claimed she had a family medical emergency that required her

immediate attention, and she asked the court for an extension until December

9, 2019, to respond to the Rule 907 notice.

      The court did not rule on Attorney Major’s motion, and Attorney Major

did not submit a response to Rule 907 notice. On December 18, 2019, the

court denied PCRA relief. On January 6, 2020, Appellant timely filed a pro se

notice of appeal, along with a request for in forma pauperis status. The court

did not order, and Appellant did not file, a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). On January 30, 2020,

the PCRA court permitted Attorney Major to withdraw and appointed new

counsel, Attorney James Lloyd, III, to represent Appellant on appeal.

      Appellant raises one issue for our review:

         Did the PCRA [c]ourt err and/or abuse its discretion when it
         denied and dismissed, without a hearing, [A]ppellant’s
         petition under the PCRA, where [Appellant] suffered from
         mental illness prior to a non-jury trial and his counsel failed
         to advise the trial court of the seriousness and scope of
         [Appellant]’s documented and diagnosed mental illness
         resulting in waiver of [Appellant]’s right to a jury trial which
         was not knowing, intelligent, and voluntary?

(Appellant’s Brief at 4).

      Before reviewing Appellant’s issue on appeal concerning trial counsel’s

alleged ineffectiveness, we must first address Appellant’s allegations of PCRA

counsel’s ineffectiveness raised in response to the Rule 907 notice. This Court

has recently explained:

         “[W]here an indigent, first-time PCRA petitioner was denied

                                      -6-
J-S40026-20


       his right to counsel—or failed to properly waive that right—
       this Court is required to raise this error sua sponte and
       remand for the PCRA court to correct that mistake.”
       Commonwealth v. Stossel, 17 A.3d 1286, 1290
       (Pa.Super. 2011).

       As this is Appellant’s first PCRA petition, he enjoys a well-
       recognized right to legal representation during this initial
       collateral review of his judgment of sentence.             See
       Commonwealth v. Albert, 561 A.2d 736, 738 (Pa. 1989)
       (“[I]n this Commonwealth one who is indigent is entitled to
       the appointment of counsel to assist with an initial collateral
       attack after judgment of sentence”). In this context, “the
       right to counsel conferred on initial PCRA review means ‘an
       enforceable right’ to the effective assistance of counsel.”
       See Commonwealth v. Holmes, 79 A.3d 562, 583 (Pa.
       2013) (quoting Commonwealth v. Albrecht, 720 A.2d
693, 699-700 (Pa. 1998)).

       While the existence of this right is well-established, the
       procedure for its enforcement, i.e., raising allegations of
       PCRA counsel’s ineffectiveness, remains ill-defined under
       Pennsylvania law:

          [T]here is no formal mechanism in the PCRA for a
          second round of collateral attack focusing upon the
          performance of PCRA counsel, much less is there a
          formal mechanism designed to specifically capture
          claims of previous counsel’s ineffectiveness defaulted
          by initial-review PCRA counsel. Frankly, this Court
          has struggled with the question of how to enforce the
          “enforceable” right to effective PCRA counsel within
          the strictures of the PCRA[.] The question of whether
          and how to vindicate the right to effective PCRA
          counsel has been discussed at length in majority
          opinions and in responsive opinions .... But, the
          Justices have not been of one mind respecting how to
          resolve the issue, and no definitive resolution has
          emerged.

       Holmes, supra at 583-84. Stated more succinctly, “since
       petitioners are not authorized to pursue hybrid
       representation and counsel cannot allege [their] own
       ineffectiveness, claims of PCRA counsel ineffectiveness

                                    -7-
J-S40026-20


         cannot ordinarily be raised in state post-conviction
         proceedings[.]”  Commonwealth v. Rykard, 55 A.3d
1177, 1188 (Pa.Super. 2012) (emphasis added).

         However, our Supreme Court also concomitantly requires
         counseled PCRA petitioners to raise allegations of PCRA
         counsel’s ineffectiveness in response to a Rule 907 notice of
         intent to dismiss, or risk waiver. See Commonwealth v.
         Pitts, 981 A.2d 875, 880 n.4 (Pa. 2009).

                                 *    *    *

         Subsequent interpretation of Pitts by both the Supreme
         Court and this Court have reaffirmed this aspect of the
         holding. See Commonwealth v. Robinson, 139 A.3d 178,
         184 n.8 (Pa. 2016); Commonwealth v. Henkel, 90 A.3d
16, 25 (Pa.Super. 2014) (en banc) (“[T]he Pitts majority
         mandated that a petitioner raise any allegations of PCRA
         counsel ineffectiveness in response to the PCRA court’s
         notice of dismissal”).

Commonwealth v. Betts, 2020 Pa. Super 225, ___ A.3d ___, 2020 WL
5524288, at *4-*5 (Pa.Super. filed Sept. 15, 2020) (some internal citations

omitted).

      In Betts, the appellant had complied with Pitts by asserting PCRA

counsel’s ineffectiveness in response to the PCRA court’s issuance of Rule 907

notice, and before entry of a final PCRA order. Id. at *5. Nevertheless, the

PCRA court did not consider the allegations of PCRA counsel’s ineffectiveness

prior to dismissing his PCRA petition, so the appellant’s “concerns were not

reviewed or investigated by the PCRA court in a meaningful way.” Id.

Consequently, this Court held that the appellant “never received the

assistance of counsel in arguing the merits of these ineffectiveness claims to

the PCRA court.” Id. at *6. This Court reasoned:

                                     -8-
J-S40026-20


       Appellant’s rule-based right to effective counsel extends
       throughout the entirety of his first PCRA proceeding. See
       Holmes, supra at 583; Henkel, supra at 22-23 (citing
       Pa.R.Crim.P. 904(F)(2)). Necessarily, Appellant had a right
       to effective counsel when he alleged [PCRA counsel’s]
       ineffectiveness in response to the PCRA court’s Rule 907
       notice. Id. However, as a matter of Pennsylvania law, he
       could not rely upon [PCRA] counsel to assist him in this
       specific context. See Commonwealth v. Spotz, 18 A.3d
244, 329 n.52 (Pa. 2011) (“[C]ounsel cannot argue his or
       her own ineffectiveness”); see also, e.g., Commonwealth
       v. Ellis, 626 A.2d 1137, 1138-39 (Pa. 1993) (“[U]nder no
       other circumstances are counsel and client permitted to
       present opposing arguments”).

       In this specific context, Appellant’s timely allegations of
       ineffectiveness created a “substantial” and “irreconcilable”
       conflict in his relationship with [PCRA counsel].        See
       Pa.R.Crim.P. 122(C) (“A motion for change of counsel by a
       defendant for whom counsel has been appointed shall not
       be granted except for substantial reasons”); [Jette, supra
       at 1041 n.10] (“To satisfy this standard, a defendant must
       demonstrate he has an irreconcilable difference with counsel
       that precludes counsel from representing him”). Our case
       law is replete with instances where allegations of
       ineffectiveness have necessitated the appointment of
       substitute counsel in the post-collateral context. See, e.g.,
       Commonwealth v. Fox, 383 A.2d 199, 200 (Pa. 1978)
       (“[W]e cannot assume that appellant’s [post-conviction]
       counsel adequately advised appellant of his own
       inadequacies ....”) (citing Commonwealth v. Sherard,
       384 A.2d 234, 234 (Pa. 1977) (same)).

       Instantly, [PCRA counsel] was faced with the impossible
       choices of: (1) taking no action, or rejecting Appellant’s
       assertions of ineffectiveness, thereby narrowing Appellant’s
       available claims for relief and opposing his client’s interests;
       or (2) confirming Appellant’s assertions and assisting
       Appellant in pursuing them while he still represented
       Appellant. Either choice would be objectionable under
       Pennsylvania law. Accord Spotz, supra at 329 n.52; Ellis,
       supra at 1138-39. And while Appellant had an obligation
       to raise these claims, we do not believe that Pitts requires
       him to shoulder the heavy burden of establishing his right

                                    -9-
J-S40026-20


        to relief without the assistance of counsel.        Requiring
        Appellant to make substantive pro se arguments would
        undermine his efforts to obtain collateral relief. See, e.g.,
        [Jette, supra at 1040] (“[P]ermitting the pro se brief may
        involve a conflict between lawyer and client, and this conflict
        could undermine appellant’s chance of success”). Such a
        conclusion would subvert the purpose of Appellant’s
        entitlement to the effective assistance of counsel.

        In sum, we believe that Appellant is entitled to remand for
        the appointment of substitute PCRA counsel to prosecute
        these abeyant claims of ineffectiveness. Our Supreme Court
        has opined that remand and appointment of new PCRA
        counsel is appropriate in such circumstances:

           An indigent petitioner has the right to appointment of
           counsel to assist in prosecuting a first PCRA petition.
           Where that right has been effectively denied by the
           action of court or counsel, the petitioner is entitled to
           remand to the PCRA court for appointment of counsel
           to prosecute the PCRA petition. The remand serves
           to give the petitioner the benefit of competent counsel
           at each stage of post-conviction review.

        Commonwealth v. Kenney, 732 A.2d 1161, 1164 (Pa.
        1999); see also Commonwealth v. Cox, 204 A.3d 371,
        390 (Pa. 2019) (affirming Kenney for the proposition that
        “remand for appointment of counsel is appropriate remedy
        when the right to appointment [of] counsel has been
        effectively denied”).

Betts, supra at *6-*7 (internal footnote omitted).

     Instantly, although the record indicates that Appellant had the financial

means to retain private counsel earlier in these proceedings, the record also

suggests that Appellant was indigent at the time he responded pro se to the

court’s Rule 907 notice. Thus, Appellant was entitled to meaningful assistance

from counsel at this stage of the PCRA proceedings. See id. Notwithstanding

Appellant’s claims of PCRA counsel’s ineffectiveness and allegations of

                                    - 10 -
J-S40026-20


indigency, the PCRA court did not decide whether Appellant was indigent and

entitled to the appointment of counsel, see Pa.R.Crim.P. 904(C), (F)(2),

appoint counsel in the interests of justice even if Appellant was not indigent,

see Pa.R.Crim.P. 904(E), or otherwise address Appellant’s claims of PCRA

counsel’s ineffectiveness.

       Under these circumstances, the best resolution of this case is to vacate

the order denying PCRA relief and remand for further proceedings.           See

Kenney, supra; Betts, supra.               On remand, court-appointed appellate

counsel (Attorney Lloyd) shall: (1) review Appellant’s pro se allegations of

PCRA counsel’s ineffectiveness;5 (2) file supplemental briefing limited to

discussing the merits of those claims within a reasonable time frame; and (3)

continue to represent Appellant for the duration of these PCRA proceedings.

The Commonwealth shall have a reasonable opportunity to respond.

Thereafter, the PCRA court shall proceed as it deems appropriate. See id.

(issuing similar instructions upon remand).

       Order vacated.        Case remanded with instructions.     Jurisdiction is

relinquished.




____________________________________________


5 As this Court acknowledged in Betts, “Appellant’s assertions of [PCRA
counsel’s] ineffectiveness may ultimately prove meritless. Our holding is
concerned only with ensuring those claims are given proper consideration.
Due to the nature of our holding, we express no opinion on the arguable merit
of Appellant’s assertions.” Betts, supra at *7 n.13.

                                          - 11 -
J-S40026-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/06/2020




                          - 12 -